DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The language of “a support member configured to support an insulative thermal blanket, said insulative thermal blanket being formed as a roll: a fastening system for fastening the insulative thermal blanket to said piece of metal ductwork” does not appear to be provided for within the specification. Examiner notes the terminology of support member has not been found within the specification or drawings. Support appears it could be a portion of the frame (1) but has not been identified within the specification or drawings. Paragraph 0014 appears to provide for glue or adhesives, but does not provide the fastening system to apply such a material to the work piece.

The disclosure is objected to because of the following informalities:	
-Paragraph 0047 provides for switch 600 in Figure 3, which appears to only be provided for in Figure 2C.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support member configured to support an insulative thermal blanket” of claims 1, 7 and 13; and “a fastening system for fastening the insulative thermal blanket to said piece of metal ductwork” of claims 1, 7 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-4, 7, 9-10, 13-16 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-The phrase “a support member configured to support an insulative thermal blanket, said insulative thermal blanket being formed as a roll: a fastening system for fastening the insulative thermal blanket to said piece of metal ductwork” appears to be new matter. Examiner notes the terminology of support member has not been found  fastening system to apply such a material to the work piece.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 7, 9-10, 13-16 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claims 1, 7 and 13, the “fastening system for fastening the insulative thermal blanket to said piece of metal ductwork” is unclear. Examiner notes Paragraph 0014 appears to provide glue or adhesives or pins, but does not provide the fastening system to apply such a material to the work piece. Where is the fastening system in relation to the other structural elements? How does the insulative thermal blanket work in combination with the conveyor system to allow the adhesives to be applied, and then further attached to the metal duct work? For the purpose of examination, any system capable of providing two workpieces together through any reasonable means will be treated as a fastening system.
where or what this new detector is. As currently claimed, this appears to be a second detector, separate from the stopping mechanism which triggers the cutting event, which does not appear to be supported. Paragraph 047 appears to provide for a different embodiment having a switch 600 positioned so as to contact any part of the cutting mechanism when the cutting mechanism is at the extreme positions as shown in Figure 3. As such, it is unclear if the stopping mechanism 108, is different structurally than the switch 600. For the purpose of examination, the detector will be treated as the same element as the stopping mechanism.
Claims 3, 4, 20, 21 dependent from claim 1, Claims 9, 10, 23, 24 dependent from claim 7; and Claims 14-16, 26 and 27 dependent from claim 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: support member and fastening system in claims 1, 7 and 13; a detector of claims 22, 25 and 28; and “a tongue” of claims 21, 24 and 27.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 14, 20, 22, 23, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (U.S. Patent No. 7,926,757) in view of Liu (U.S. Patent Pub. No. 2001/0003939) in view of Pan (U.S. Patent Pub. No. 2009/0133554).

Fischer does not provide wherein the cutting mechanism is configured to traverse a path across said conveyor belt: and a stopping mechanism, located at a terminal end of said path, said stopping mechanism detecting if said cutting mechanism is present at said terminal end: and the computer controller configured to control said conveyor belt; wherein, when a cutting event occurs: said controller first stops said conveyor belt; secondly, said cutting mechanism traverses said path until said stopping mechanism detects said cutting mechanism: and thirdly, said controller restarts said conveyor belt.
Liu teaches it is old and well known in the art of cutting to incorporate a cutting device (1) including a frame (X1) and having a conveyor belt (11) carrying a work piece and shear assembly (30) located on said frame, said shear assembly including a cutting mechanism (32, 322) configured to traverse a path across said conveyor belt (Paragraph 0018 Figures 1 and 2): and a computer controller (40) configured to control a cutting event (Paragraph 0022) and also configured to control said conveyor belt; wherein when a cutting event occurs, said controller first stops said conveyor belt: 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Fischer to incorporate the teachings of Liu to provide the specifics of the cutting mechanisms movements, and a controller to control both the cutting and conveying structures. In doing so, it allows for proper alignment of the cutters and conveyors for proper positioning during cutting (Paragraph 0026). 

    PNG
    media_image1.png
    596
    803
    media_image1.png
    Greyscale


Pan teaches it is old and well known in the art of cutting to incorporate a cutting device (20,21,201,202) with a stopping mechanism (261), located at a terminal end (R1)(Examiner notes the terminal end of the cutting path is when the cut is made, as noted in Figure 3 of applicant’s invention, as such, the stopping mechanisms 261 and 262 are the terminal ends) of said path, said stopping mechanism detecting if said cutting mechanism is present at said terminal end (Paragraph 0036; See annotated Figure 5 below).

    PNG
    media_image2.png
    333
    685
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Fischer to incorporate the teachings of Pan to provide a stopping mechanism wherein said cutting mechanism is detected by the stopping mechanism by contact. In doing so, it allows for easier detection of the complete cutoff of a work piece (Paragraph 0037).

Fischer does not teach the cutting mechanism configured to traverse a path across a conveyor belt of said liner application machine: a stopping mechanism, located at a terminal end of said path, said stopping mechanism detecting if said cutting mechanism is present at said terminal end: and; wherein, when a cutting event occurs said controller first stops motion of an insulative thermal blanket through said liner application machine: secondly, said cutting mechanism traverses said path until said stopping mechanism detects said Cutting mechanism; and thirdly, said controller restarts motion of said insulative thermal blanket through said liner application machine.
Regarding claim 7, Liu teaches a shear assembly (1) comprising a cutting mechanism (32, 322) configured to traverse a path across a conveyor belt (11) of said liner application machine (Paragraph 0018); and a computer controller (40) configured to control said assembly, wherein, when a cutting event occurs (0022) said controller first stops motion of a work piece through the assembly  said controller restarts motion of work piece through the assembly (Figures 1-3; Paragraphs 0026- 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Fischer to incorporate the teachings 

Regarding claim 7, Fischer in view of Liu does not teach a stopping mechanism, located at a terminal end of said path, said stopping mechanism detecting if said cutting mechanism is present at said terminal end or said cutting mechanism traverses said path until said stopping mechanism detects said cutting mechanism.
Pan teaches it is old and well known in the art of cutting to incorporate a cutting device (20,21,201,202) with a stopping mechanism (261), located at a terminal end (R1)(Examiner notes the terminal end of the cutting path is when the cut is made, as noted in Figure 3 of applicant’s invention, as such, the stopping mechanisms 261 and 262 are the terminal ends)of said path, said stopping mechanism detecting if said cutting mechanism is present at said terminal end (Paragraph 0036; See annotated Figure 5 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Fischer to incorporate the teachings of Pan to provide a stopping mechanism wherein said cutting mechanism is detected by the stopping mechanism by contact. In doing so, it allows for easier detection of the complete cutoff of a work piece (Paragraph 0037).



Fischer does not teach the cutting mechanism is configured to traverse a path across said conveyor belt: and a stopping mechanism, located at a terminal end of said path, said stopping mechanism detecting if said cutting mechanism is present at said terminal end by said cutting mechanism contacting said stopping mechanism; and the computer controller, wherein said computer controller moves said insulative thermal blanket and said metal ductwork through said liner application machine: wherein said computer controller will stop said motion of said conveyor belt to stop motion of said insulative thermal blanket through said liner application machine: wherein, alter said motion is stopped, said cutting mechanism cuts said insulative thermal blanket by said cutting mechanism traversing said path until said cutting mechanism is stopped by said stopping mechanism: and wherein after said insulative thermal blanket is cut, said computer controller restarts motion of said conveyor belt.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Fischer to incorporate the teachings of Liu to provide the specifics of the cutting mechanisms movements, and a controller to control both the cutting and conveying structures. In doing so, it allows for proper alignment of the cutters and conveyors for proper positioning during cutting (Paragraph 0026). 

Regarding claim 13, Fischer in view of Liu does not teach a stopping mechanism, located at a terminal end of said path, said stopping mechanism detecting if said cutting mechanism is present at said terminal end by said cutting mechanism contacting said stopping mechanism; or wherein, after said motion is stopped said cutting mechanism cuts said work piece by said cutting mechanism traversing said path until said cutting mechanism is stopped by said stopping mechanism;

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Fischer to incorporate the teachings of Pan to provide a stopping mechanism wherein said cutting mechanism is detected by the stopping mechanism by contact. In doing so, it allows for easier detection of the complete cutoff of a work piece (Paragraph 0037).

Regarding claim 14, the modified device of Fischer provides when said computer controller stops motion of said conveyor belt, said computer controller also stops motion of said piece of metal ductwork through said liner application machine: and when said computer controller restarts motion of said conveyor bell, said computer controller also restarts motion of said piece of metal ductwork through said liner application machine (Liu Paragraphs 0026-0028).

Regarding claim 20, the modified device of Fischer provides wherein said conveyor belt (150) is configured to support said piece of ductwork (Fischer Figure 3; Col. 2, Lines 11-12).

Regarding claim 23, the modified device of Fischer provides wherein said conveyor belt (150) is configured to support said piece of ductwork (Fischer Figure 3; Col. 2, Lines 11-12).
Regarding claim 25, the modified device of Fischer provides a detector (261) configured to trigger said cutting event when said insulative thermal blanket reaches a specified point along said conveyor belt (Pan Paragraph 0036).
Regarding claim 26, the modified device of Fischer provides wherein said conveyor belt (150) is configured to support said piece of ductwork (Fischer Figure 3; Col. 2, Lines 11-12).
Regarding claim 28, the modified device of Fischer provides a detector (261) configured to trigger said cutting event when said insulative thermal blanket reaches a specified point along said conveyor belt (Pan Paragraph 0036).

Claims 3, 4, 9, 10, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al (U.S. Patent No. 7,926,757) in view of Liu (U.S. Patent Pub. No. 2001/0003939) in view of Pan (U.S. Patent Pub. No. 2009/0133554) as applied to claims 1, 7 and 13 respectively above, and further in view of Ferenczi (U.S. Patent No. 5,315,906).
Regarding claim 3 the modified device of Fischer does not teach wherein said path comprises said cutting mechanism crossing said conveyor belt only a single time.

Ferenczi teaches it is old and well known in the art of cutting to incorporate a cutting device (10) wherein cutting a work piece (80) with said cutting mechanism (12) includes said cutting mechanism crossing a conveyor (29) only a single time (Figures 1, 2 and 4B-1); wherein cutting said work piece with said cutting mechanism comprises crossing said conveyor multiple times (Figure 4B-1) (Col. 8, Lines 39-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Fischer to incorporate the teachings of Ferenczi to provide said cutting mechanism with a single cuts, multiple cut and in different directions. In doing so, it allows for a variety of work pieces to be cut depending upon the desired outcome (Col. 8, Lines 39-52).

Regarding claim 9 the modified device of Fischer does not teach wherein said path comprises said cutting mechanism crossing said conveyor belt only a single time.
Regarding claim 10 the modified device of Fischer does not teach wherein said path comprises said cutting mechanism crossing said conveyor belt multiple times.
Ferenczi teaches a cutting device (10) wherein cutting a work piece (80) with said cutting mechanism (12) includes said cutting mechanism crossing a conveyor (29) only a single time (Figures 1 and 4B-1); wherein cutting said work piece with said cutting mechanism comprises crossing said conveyor multiple times (Figure 4B-1) (Col. 8, Lines 39-64) and wherein said multiple times comprises crossing once in a first direction and once in a reverse direction (Col. 1, Lines 52-64). 


Regarding claim 15 the modified device of Fischer does not teach wherein said cutting mechanism crosses said conveyor belt only a single time while said conveyor belt is stopped.
Regarding claim 16 the modified device of Fischer does not teach wherein said cutting mechanism crosses said conveyor belt multiple times while said conveyor belt is stopped.
Ferenczi teaches a cutting device (10) wherein cutting a work piece (80) with said cutting mechanism (12) includes said cutting mechanism crossing a conveyor (29) only a single time (Figures 1 and 4B-1); wherein cutting said work piece with said cutting mechanism comprises crossing said conveyor multiple times (Figure 4B-1) (Col. 8, Lines 39-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Fischer to incorporate the teachings of Ferenczi to provide said cutting mechanism with a single cuts, multiple cut and in different directions. In doing so, it allows for a variety of work pieces to be cut depending upon the desired outcome (Col. 8, Lines 39-52).

Claims 21, 24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al (U.S. Patent No. 7,926,757) in view of Liu (U.S. Patent Pub. No. 2001/0003939) in view of Pan (U.S. Patent Pub. No. 2009/0133554) as applied to claims 1, 7 and 13 respectively above, and further in view of Michalski (U.S. Patent Pub. No. 2003/0217628).
Regarding claims 21, 24 and 27, the modified device of Fischer does not provide further comprising a tongue configured so as to be at least partially underneath said insulative thermal blanket when said insulative thermal blanket is being cut by said cutting mechanism, and wherein said tongue moves with the cutting mechanism.
Michalski teaches it is old and well known in the art of cutting to incorporate a cutting apparatus (10) including an upper cutting device (12, 13) and a lower anvil (14, 15) wherein the lower anvil moves with the cutting mechanism (Figures 1-2 and Paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Fischer to incorporate the teachings of Michalski to provide a movable anvil. In doing so, it allows for movement of the cutting element and anvil element while also providing proper alignment Paragraph 0008).

Response to Arguments
Applicant's arguments filed 12/28/2020 with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RICHARD D CROSBY JR/  01/12/2021Examiner, Art Unit 3724                                                                                                                                                                                                        
/STEPHEN CHOI/Primary Examiner, Art Unit 3724